a

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
UNITED STATES OF AMERICA
VS. Case No. 8:15-CR-157-T-27MAP
DAVID W. GRIFFIN
/
ORDER

BEFORE THE COURT is Defendant's counseled Motion to Modify the Terms and
Conditions of Supervised Release (Dkt. 90). A hearing on the motion was conducted on February
11, 2020. Defendant did not appear. Having heard from defense counsel and the United States,
Defendant’s motion is DENIED.

Defendant stands convicted of bankruptcy fraud and making a false material statement
under oath during a Section 341 creditors hearing conducted by the bankruptcy trustee (Dkt.

65).! He was sentenced to concurrent 36 month terms in prison, followed by concurrent 36

 

' Defendant was indicted and charged with one count of mail fraud, nine counts of bankruptcy fraud, one
count of aggravated identity theft, and two counts of making a false statement under oath. (cr Dkt. 1). Pursuant to a
Plea Agreement, he pleaded guilty to bankruptcy fraud (Count V) and making a false statement under oath (Count
XII). (cr Dkts. 37, 47, 51). He stipulated to the factual basis in the plea agreement:

[Griffin] devised a foreclosure rescue scheme to defraud homeowners seeking assistance
with their mortgage notes and foreclosure actions, the creditors holding those notes, the
[Federal Housing Administration] who insures the mortgage notes, or Fannie Mae who
guaranteed the mortgage notes, and to obtain money and property from the homeowners
by means of materially false pretenses, representations, promises, and omissions.

The victim homeowners conveyed their properties to . . . entities controlled by [Griffin].
The homeowners paid rent to [him] and relied on [his] false promises to stop foreclosure,
obtain the mortgage note and sell their houses back to them.

1
A

month terms of supervised release. As a special condition of supervised release, the court

imposed an occupational restriction:
As a further condition of supervision, I am restricting his employment
activities. He is prohibited from engaging in any employment involving
real-estate brokerage, real-estate sales, real-estate leasing, real estate rentals,
individually or through any corporate entity. Any employment in which he
engages, whether it be hourly or salaried or entrepreneurial, shall be
approved by the United States Probation Office in advance. (Dkt. 65, p. 4).
Notwithstanding, Defendant seeks to be employed in the real estate field under the
supervision of a licensed Florida attorney, conducting real property closings. Counsel explained
that he intended to employ Defendant as a supervisor. Counsel acknowledged, however, that
Defendant would be privy to personal. identifying information of borrowers and would be
handling closing documents in a fiduciary capacity.
The proposed employment is contrary to the intent of the occupational restriction. The
court possesses the exclusive authority to impose occupational restrictions as a condition of

supervised release. United States v. Dempsey, 180 F.3d 1325, 1326 (11th Cir. 1999). Considering

the nature of the scheme to defraud he devised, he should not be employed in any capacity

 

[He] prevented creditors from lawfully foreclosing on the homeowner victims’ former
properties, by filing or causing to be filed, fraudulent bankruptcies on behalf of the
victims without their knowledge or consent. These bogus bankruptcy petitions invoked
the automatic stay provision of federal bankruptcy[] law which brought an immediate
halt to any foreclosure against the homeowners’ property. . . .

[Griffin] also made a false oath or account concerning a material matter to the Office of
United States Trustee about [a] bankruptcy petition. . . . [He] testified under oath
pursuant to a Rule 2004 Examination notice. On several occasions, [he] was asked about
the bankruptcy filed on behalf of [one of his entities]. [He] denied knowing anything
about this bankruptcy filing, when, in fact, [he] prepared the bankruptcy petition and had
[one of his] employee[s] sign and file the petition.

(cr Dkt. 37 at 15-18).
involving real property matters or positions of trust. The restriction has a reasonably direct
relationship with the conduct relevant to Defendant’s offenses and is reasonably necessary to
protect the public from the possibility that he will continue to engage in unlawful conduct similar
to that of which he was convicted. Jd. at 1326 (quoting U.S.S.G. § 5F1.5); See United States v.
Guanipa, 322 F. App'x 831, 832 (11th Cir. 2009).

a
DONE AND ORDERED this J) day of February, 2020.

   
 

ES D. WHITTEMORE
nited States District Judge

Copies to: Defendant, Counsel of Record, U.S. Probation
